                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               December 10, 2018
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           §   CRIMINAL ACTION NO. 3:18-CR-10
                                              §
JOHN RAY LANGLEY                              §


                                        ORDER

       Pending before the Court is the Defendant’s Unopposed Motion to Continue

December 14, 2018 Setting. (Dkt. 30) In accordance with 18 U.S.C. ' 3161, the basis

for the continuance is the finding that the ends of justice served in granting such

continuance outweigh the best interests of the public and the Defendant in a speedy trial.

       The Court finds that, pursuant to 18 U.S.C. ' 3161, a failure to grant continuance

in this case would deny counsel for the Defendant the reasonable time necessary for

effective preparation taking into account the exercise of due diligence and would thereby

result in a miscarriage of justice for the Defendant.

       The Defendant recites that there has been inadequate time to sufficiently prepare

for trial.   Denial of the reasonable time necessary for effective trial preparation is

expressly enunciated in 18 U.S.C. ' 3161 as a factor in determining that a continuance in

the ends of justice would outweigh the public's interest in a speedy trial.

       IT IS HEREBY ORDERED that the Defendant=s motion for continuance is

GRANTED. A period of excludable delay shall commence from today, December 10,




1/2
2018, pursuant to 18 U.S.C. ' 3161, and continue until January 15, 2019. It is further

ORDERED that the scheduling order is amended as follows:

      January 15, 2019           Re-arraignment Hearing
      at 1:30 PM

      SIGNED at Galveston, Texas, this 10th day of December, 2018.


                                           ___________________________________
                                           George C. Hanks Jr.
                                           United States District Judge




2/2
